Title: Francis Brooke to Thomas Jefferson, 27 November 1817
From: Brooke, Francis Taliaferro
To: Jefferson, Thomas


                    
                        Sir
                        Richmd
Novr 27th 1817
                    
                    your Letter containing proposals from the visitors of the Central Collige to be established near Charlottesville to the Society of Cincinnati has been received and will be laid before it, as soon as it assembles, it has for Some time been the object of the Society to make an appropriation of its funds in Some degree corresponding with the views of its founders, having by the application of the interest provided by pensions for the immediate objects of its benevolence, untill very few of them remain it is believed by some of the Society that an appropriation of the principal, according with the proposals made through you (with Some Small modification) would best promote those views history has afforded few examples better calculated to inspire Succeeding ages with the love of Country than the one exhibited by those who instituted the Society of Cincinnati the members that now remain take no part of this Eulogium to themselves but it is thought not unimportant to the American Character  that they owe it, to their departed Brethren and to posterity that the motives and feelings that gave life and being to the institution should not be misunderstood, those motives and feelings are very ably Stated in the recorded declaration of its founders, a more enlarged imposition of them in an oration to be delivered by the professor of the Class of Cincinnati, or one of its members to be Selected for that Object at the its anniversary Commencement would probably best conduce to perpetuate and explain the Character of the institution, whether this will be the precise view of the Society it is not for me to Say—at present it is my own and if adopted by the Society it will  be no Small gratification to me if it meets the approbation of yourself and of those who are united with you—our funds I believe approaching  nearly the amount which  has been Suggested to you—
                    be so good as accept the assurance of my high respect and very Sincere Esteem,
                    Francis Brooke
                